NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 20-3595
                                   ________________

                             ALONZO LAMAR JOHNSON,

                                                    Appellant

                                            v.

                      WARDEN MCDOWELL FCI;
    THE ATTORNEY GENERAL OF THE COMMONWEALTH OF PENNSYLVANIA
                          ________________

                     Appeal from the United States District Court
                       for the Western District of Pennsylvania
                        (D.C. Civil Action No. 2-16-cv-01250)
                    Magistrate Judge: Honorable Lisa Pupo Lenihan
                                  ________________

                       Submitted under Third Circuit LAR 34.1(a)
                                  on January 14, 2022

                  Before: AMBRO, BIBAS, and ROTH, Circuit Judges

                           (Opinion filed: February 15, 2022)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
ROTH, Circuit Judge

         Pittsburgh police arrested Alonzo Johnson for drug-related crimes on April 5,

2007. He was released from custody the next day and remained free until September

2009, when he was arrested on federal drug charges. He has been in primary federal

custody ever since. In April 2010, Johnson was found guilty on the state charges. In July

2010, the state court sentenced him to a three-to-six-year term of imprisonment.

Following Pennsylvania Post-Conviction Relief Act proceedings, the state court

resentenced Johnson in April 2013 to the same three-to-six-year term, crediting to him

the 1,018 days he spent in custody between his original sentence and his new sentence.

Then, in July 2013, Johnson was sentenced to 300 months on his federal charges. Fifteen

months of the federal sentence were to be served concurrently with the state sentence.

         Johnson then petitioned for a writ of habeas corpus under 28 U.S.C. § 2254. The

District Court dismissed Johnson’s petition for lack of jurisdiction, but we vacated and

remanded for the District Court to determine whether Johnson was in state custody when

he filed his petition.1 Following an evidentiary hearing, the District Court concluded that

Johnson was not in the custody of the Commonwealth of Pennsylvania when he filed his

petition on August 15, 2016.




1
    See Johnson v. Warden McDowell FCI, 796 F. App’x 73 (3d Cir. 2019).
                                              2
                                              II2

       Our analysis focuses on whether Johnson was in state custody when he petitioned

for a writ of habeas corpus under 28 U.S.C. § 2254. “That provision, a postconviction

remedy in federal court for state prisoners, provides that a writ of habeas corpus is

available to ‘a person in custody pursuant to the judgment of a State court’ if that person

‘is in custody in violation of the Constitution or laws or treaties of the United States.’”3

The Supreme Court has explained that a person no longer serving a sentence imposed by

a state court “cannot bring a federal habeas petition directed” at that conviction.4 Thus, if

Johnson was no longer in the custody of the Commonwealth of Pennsylvania when he

petitioned for Section 2254 habeas relief on August 15, 2016, the District Court could not

exercise jurisdiction over his petition.

       Evidence presented at the District Court’s June 16, 2020, hearing resolves the

matter.5 A Pennsylvania Department of Corrections Records Specialist testified that



2
  The District Court had subject-matter jurisdiction under 28 U.S.C. §§ 2241 and 2254.
The Magistrate Judge presided by consent under 28 U.S.C. § 636(c). We exercise
jurisdiction under 28 U.S.C. §§ 1291 and 2253. “We review the District Court’s dismissal
of a habeas petition on jurisdictional grounds de novo.” Piasecki v. Court of Common
Pleas, Bucks Cnty., PA, 917 F.3d 161, 165 n.18 (3d Cir. 2019).
3
  Lackawanna Cnty. Dist. Att’y v. Coss, 532 U.S. 394, 399 (2001) (quoting 28 U.S.C. §
2254(a)).
4
  Id. at 401.
5
  We note with concern the haphazard record-keeping of the Pennsylvania Department of
Corrections, which led to much confusion in this matter. The Department of Corrections
has an obligation to properly record state prisoner’s sentences. We share the same concern
as the District Court, which noted that it believed Johnson “simply fell through the cracks
until the issue with his sentence was brought to light through this case.” Appx. 11. We
urge the Department of Corrections to make strong efforts to ensure accurate and timely
record-keeping.
                                              3
Johnson’s controlling minimum date for his three to six-year sentence would have been

July 12, 2013, and his controlling maximum date would have been July 12, 2016.6 The

Records Specialist explained that Johnson was given credit for the one day he spent in the

Allegheny County Jail on April 6, 2007, and credit for all time he spent in custody

starting from July 13, 2010, the date his sentence was originally imposed, until his

maximum six-year sentence expired on July 12, 2016.7 Put simply, Johnson’s state-

imposed sentence of imprisonment expired on July 12, 2016, more than one month before

he petitioned for habeas relief.

        Because Johnson’s state sentence expired before he filed his petition for habeas

relief, he was not in the custody of the Commonwealth of Pennsylvania. Thus, the

District Court lacked jurisdiction under Section 2254 to consider his petition.

        For the foregoing reasons, we will affirm the judgment of the District Court.




6
    Appx. 11-12.
7
    Appx. 12.
                                             4